NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 15 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ASHWIN KHOBRAGADE,                              No. 19-55498

                Plaintiff-Appellant,            D.C. No. 3:16-cv-00468-WQH-
                                                AGS
 v.

COVIDIEN LP, a Delaware limited                 MEMORANDUM*
partnership,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Southern District of California
                   William Q. Hayes, District Judge, Presiding

                          Submitted September 8, 2020**

Before:      TASHIMA, SILVERMAN, and OWENS, Circuit Judges.

      Ashwin Khobragade appeals pro se from the district court’s summary

judgment in his action alleging federal and state law claims arising out of

defendant’s termination of his employment. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. Living Designs, Inc. v. E.I. Dupont de Nemours &


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Co., 431 F.3d 353, 360 (9th Cir. 2005). We affirm.

      Because Khobragade failed to oppose defendant’s motion for summary

judgment, he has waived any challenge to the district court’s summary judgment.

See Jenkins v. County of Riverside, 398 F.3d 1093, 1095 n.4 (9th Cir. 2005)

(plaintiff waived challenge to claims that were not raised in opposition to

defendant’s motion for summary judgment); Novato Fire Prot. Dist. v. United

States, 181 F.3d 1135, 1141 n.6 (9th Cir. 1999) (failure to raise issue at summary

judgment waives right to raise issue on appeal).

      The district court did not abuse its discretion in denying Khobragade’s

motions for a further extension of time to file a summary judgment opposition,

after previously granting him multiple extensions of time, because Khobragade

failed to demonstrate good cause or excusable neglect. See Ahanchian v. Xenon

Pictures, Inc., 624 F.3d 1253, 1258-60 (9th Cir. 2010) (setting forth standard of

review and discussing good cause or excusable neglect requirement for extensions

of time).

      The district court did not abuse its discretion in denying Khobragade’s

motions to reopen discovery, for sanctions, for reconstruction of electronic data,

and for a protective order because Khobragade presented no basis for the requested

discovery or sanctions. See Laub v. U.S. Dep’t of Interior, 342 F.3d 1080, 1093

(9th Cir. 2003) (setting forth the standard of review and noting that a district court



                                           2                                    19-55498
has broad discretion in controlling discovery); see also Ingenco Holdings, LLC v.

Ace Am. Ins. Co., 921 F.3d 803, 821 (9th Cir. 2019) (explaining that a district court

has wide latitude regarding discovery sanctions).

      The district court did not abuse its discretion by denying Khobragade’s post-

judgment motion for reconsideration because Khobragade failed to demonstrate

any basis for relief from the judgment. See Sch. Dist. No. 1J, Multnomah Cty., Or.

v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir. 1993) (setting forth standard of

review and grounds for relief under Federal Rules of Civil Procedure 59 and 60).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      We reject as unsupported by the record Khobragade’s contention that the

district court did not address his last motion for an extension of time to file a

summary judgment opposition.

      Khobragade’s motion for a ninth extension of time to file a reply brief

(Docket Entry No. 37) is denied.

      Khobragade’s request for reconsideration of this court’s August 29, 2019

order denying his motion for sanctions, set forth in the opening brief, is denied.

      AFFIRMED.




                                           3                                        19-55498